Title: Thomas Boylston Adams to William Cranch, 4 September 1791
From: Adams, Thomas Boylston
To: Cranch, William


Braintree September 4th 1791.
Influenced by the same principle as when I last wrote, viz. That of discharging a debt before it has accumulated much on the score of interest, I have determined to come to a settlement to the date hereof. You must not however expect the same degree of pure metal as that which produced the obligation; but make many grains of allowance for barrenness of Mint. Even should you be paid in Script subject to speculation, at least I shall not be subject to a Qui Tam prosecution. I am no less affected by the cause of your detainer, than the disappointment it occasioned; both cause and consequence however, I hope are temporary. The novelty of your scheme for getting yourself into business, is no less than its singularity. At any rate it discovers a fertility of invention, which in these dull times, is peculiarly serviceable to the possessor, more especially in our Profession. Money in puritanical times, was said to be “the root of all evil,” A modern Churl, who sometimes indulges himself somewhat extensively in substitution or rather, prostitution of terms, has altered, by no means amended, the maxim, by which it reads thus “Women the reservoirs of all Scandal.” Far be it from me to reveal the Author’s name, for I have no inclination to immolate one of my fellow mortals on an Altar, the workmanship of his own temerity. I shall rather consider him as an object of commiseration, for having engaged in a most unequal contest. I am not the Jew for whose destruction the Gallows was erected. Having thus expressed my opinion of the deplorable situation of a person engaged in this female war; it will be superfluous to add any thing by way of caution to you. The Ancient Ballad, afforded much entertainment to all true lovers of Atticism. Every one lamented the extinguishment of the Coal, and if any sudden blast from my bellows could have revived the spark, the gentle fannings from every passing breeze, had soon restored it to its former glow. The subject original, was majestic, but the consequent effects are sufficiently ludicrous, and as such described, by the Balladist. “Hence in old dusky time a deluge came,” &ca: The Ladies may make this passage of Thomson’s applicable to their own case by erasing a single word. If you dare let them know that the history of their excursion has so soon passed the Merrimack, you may offer them my congratulations upon their arrival in safe moorings without being cast away.
When I mentioned my Sister to you in my last it was certainly an omission on my part not to mention her fine boys. If they could be under the government of your good mother for one week before you come, you would be pleased with their vivacity; but under present management I fear you will perceive very soon where the defect lies. I was yesterday threatned with a return of my Ague, but hope from the precautions I have taken, to escape its further attacks. It is almost a fortnight since I had a real fit. The Bark has been administered in copious effusions to your cousin
Thomas B Adams.
